DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive.
	On page 9 of the amendment, Applicant argued that Rossi fails to disclose, expressly or inherently, the plurality of light emitting elements including one or more first light emitting elements, each configured to emit a light beam having a first intensity, and one or more second light emitting elements, each configured to emit a light beam having a second intensity greater than the first intensity, as recited in amended claim 1 of the present application.
However, the Examiner respectfully disagrees. Rossi clearly teaches an array light source including a plurality of light emitting elements (figs. 1, 4 and 8, array S1 of light sources) and configured to emit mutually incoherent light (paragraph 0076, the light sources may be light generators which are separate from each other (and, altogether, produce spatially incoherent light)), the plurality of light emitting elements including one or more first light emitting elements, each configured to emit a light beam having a first intensity (paragraph 0088, one and the same MLA is illuminated by two or more LSAs; paragraph 0346, some of the LSAs can differ in the wavelength of the light emitted by the respective light sources, for instance wavelengths L1, L2, L3 and L4 taught in paragraph 0352; wherein in the case two LSAs are used, the wavelengths L1 and L2 can be different as taught in paragraph 0109 and 0132. Since wavelength is related to luminance of the light which is related to light intensity; therefore, light with different wavelengths will different intensities), and one or more second light emitting elements, each configured to emit a light beam having a second intensity (paragraph 0088, one and the same MLA is illuminated by two or more LSAs; paragraph 0346, some of the LSAs can differ in the wavelength of the light emitted by the respective light sources, for instance wavelengths L1, L2, L3 and L4 taught in paragraph 0352; wherein in the case two LSAs are used, the wavelengths L1 and L2 can be different as taught in paragraph 0109 and 0132. Since wavelength is related to luminance of the light which is related to light intensity; therefore, light with different wavelengths will different intensities). While Rossi discloses an array light source, including one or more first light emitting elements and one or more second emitting light elements having different intensities as explained above, Rossi does not explicitly disclose that the one of the intensities is greater than the other; however, it would have been obvious for one having skill in the art before the effective filing date of the invention to conclude that since the intensities are different, therefore, one of the intensities is greater than the other and the greater intensity could be called the second intensity. 
  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claim(s) 1-3, 6-7, 9-11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi et al. (US 2018/0267214) hereinafter “Rossi”.
As per claim 1, Rossi discloses an optical device comprising: 
an array light source including a plurality of light emitting elements (figs. 1, 4 and 8, array S1 of light sources) and configured to emit mutually incoherent light (paragraph 0076, the light sources may be light generators which are separate from each other (and, altogether, produce spatially incoherent light)), the plurality of light emitting elements including one or more first light emitting elements, each configured to emit a light beam having a first intensity (paragraph 0088, one and the same MLA is illuminated by two or more LSAs; paragraph 0346, some of the LSAs can differ in the wavelength of the light emitted by the respective light sources, for instance wavelengths L1, L2, L3 and L4 taught in paragraph 0352; wherein in the case two LSAs are used, the wavelengths L1 and L2 can be different as taught in paragraph 0109 and 0132. Since wavelength is related to luminance of the light which is related to light intensity; therefore, light with different wavelengths will different intensities), and one or more second light emitting elements, each configured to emit a light beam having a second intensity (paragraph 0088, one and the same MLA is illuminated by two or more LSAs; paragraph 0346, some of the LSAs can differ in the wavelength of the light emitted by the respective light sources, for instance wavelengths L1, L2, L3 and L4 taught in paragraph 0352; wherein in the case two LSAs are used, the wavelengths L1 and L2 can be different as taught in paragraph 0109 and 0132. Since wavelength is related to luminance of the light which is related to light intensity; therefore, light with different wavelengths will different intensities)… the plurality of light emitting element configured to emit light beams having mutually different intensities (paragraph 0088, one and the same MLA is illuminated by two or more LSAs; paragraph 0346, some of the LSAs can differ in the wavelength of the light emitted by the respective light sources, for instance wavelengths L1, L2, L3 and L4 taught in paragraph 0352; wherein in the case two LSAs are used, the wavelengths L1 and L2 can be different as taught in paragraph 0109 and 0132. Since wavelength is related to luminance of the light which is related to light intensity; therefore, light with different wavelengths will different intensities), the light beams including the light beam emitted from each of the one or more first light emitting elements and the light beam emitted from each of the one or more second light emitting elements (paragraphs 0111-0113, 0132); and  
while Rossi discloses an array source, including one or more first light emitting elements and one or more second emitting light elements having different intensities as explained above, Rossi does not explicitly disclose that the one of the intensities is greater than the other; however, it would have been obvious for one having skill in the art before the effective filing date of the invention to conclude that since the intensities are different, therefore, one of the intensities is greater than the other and the greater intensity could be called the second intensity. 
a lens array including a plurality of lenses (see figs. 1 and 8), the light beams emitted from the plurality of light emitting elements being incident on the lens array (as shown in figs. 1, 4 and 8, the light from the light sources is incident on the microlens array L1), and the lens array is configured to transmit the light beams emitted from the plurality of light emitting elements (as shown in fig. 1; see also paragraphs 0049-0050), 
wherein one light emitted from one light emitting element of the plurality of light emitting elements of the array light source is incident on at least two lenses of the plurality of lenses of the lens array (see figs. 1, 4 and 8; paragraph 0296).
while Rossi discloses an array light source, including one or more first light emitting elements and one or more second emitting light elements having different intensities as explained above, Rossi does not explicitly disclose that the one of the intensities is greater than the other; however, it would have been obvious for one having skill in the art before the effective filing date of the invention to conclude that since the intensities are different, therefore, one of the intensities is greater than the other and the greater intensity could be called the second intensity. 
As per claim 2, Rossi discloses the optical device according to claim 1, wherein the array light source includes the plurality of light emitting elements arranged in an uneven positional relationship (fig. 6 shows that distance Q1x is different than distance Q1y). 
As per claim 3, Rossi discloses the optical device according to claim 1, wherein light emitted from the optical device includes light having different intensities (high light intensity and low light intensity as taught in paragraph 0300; paragraphs 0314 and 0414). 
As per claim 6, Rossi discloses the optical device according to claim 1, wherein the array light source includes the plurality of light emitting elements having mutually different emission areas via which the light beam is emitted (figs. 15-16; paragraphs 0350-0351). 
As per claim 7, Rossi discloses the optical device according to claim 3, wherein light with a first intensity obtained by superposition of light emitted from the plurality of light emitting elements (paragraph 0388, the power or light intensity of the features may be increased due to the use of multiple LSAs (when compared to illumination with a single LSA only); paragraph 0395), and light with a second intensity emitted from one light emitting element of the plurality of light emitting elements are generated (paragraphs 0085, 0202, 0205, 0207, 0395 and 0406). 
As per claim 9, Rossi discloses the optical device according to claim 1, wherein the lens array includes the plurality of lenses arranged in one of a square arrangement, a rectangular arrangement, and a hexagonal arrangement (see MLA L1 in fig. 5). 
As per claim 10, Rossi discloses the optical device according to claim 1, wherein each of the plurality of light emitting elements is a vertical cavity surface emitting laser (paragraph 0077). 
As per claim 11, arguments analogous to those applied for claim 1 are applicable for claim 11; in addition, Rossi discloses a detector configured to detect light emitted from the optical device and reflected by an object (paragraphs 0241-0244).
As per claim 15, arguments analogous to those applied for claims 1 and 6 are applicable for claim 15. 
As per claim 16, Rossi discloses the optical device of claim 1, wherein the light emitted from the plurality of light emitting elements is incident on at least one lens of the plurality of lenses of the lens array (see fig. 1).
As per claims 17-18, arguments analogous to the last two limitations of claim 1 are applicable for claims 17-18.

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi et al. (US 2018/0267214) in view of Hammes et al. (2013/0044187) hereinafter “Hammes”.
As per claim 5, Rossi discloses the optical device according to claim 1; however, Rossi does not explicitly disclose wherein the array light source includes at least two electrode patterns to perform different electric control on the plurality of light emitting elements. 
In an analogous art, Hammes discloses wherein the array light source includes at least two electrode patterns to perform different electric control on the plurality of light emitting elements (paragraph 0027).  
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the array source light of Rossi by using a selection of electrodes on the array source light, as taught by Hammes, in order to control individual emitters and solve the brightness problem (Hammes; paragraph 0027).

7.	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rossi et al. (US 2018/0267214) in view of Itabasi et al. (US 2020/0185443) hereinafter “Itabasi”.
As per claim 8, Rossi discloses the optical device according to claim 7, wherein when the plurality of light emitting elements configured to emit light with the first intensity are arranged at an interval Δx (fig. 1, Q1); 
However, Rossi does not explicitly disclose that Δx satisfies an expression as follows in at least one of a direction parallel to a lens arrangement axis of the lens array and a direction perpendicular to the lens arrangement axis, 
Δx = L tan θ = L tan (                         
                            
                                
                                    
                                        
                                            sin
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            λ
                                        
                                        
                                            t
                                        
                                    
                                
                            
                        
                    ) = L                         
                            
                                
                                    (
                                    
                                        
                                            λ
                                        
                                        
                                            t
                                        
                                    
                                    )
                                
                                
                                    
                                        1
                                        -
                                        
                                            
                                                (
                                                
                                                    
                                                        λ
                                                    
                                                    
                                                        t
                                                    
                                                
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                     
where λ is an oscillation wavelength, t is a lens pitch of the lens array, and L is a light projection distance. 
From fig. 1 of Rossi, and in the case the light source illuminates couple microlenses, we will have P1 = Q1 = Δx = D1 tan ((opening angle/2) = θ)
In the same field of endeavor, Itabasi discloses in paragraph 0062 relationship between diffraction angle θ, pitch of microlens P and wavelength of incident light λ in the equation of  P.sin θ = m.λ
Therefore, from the equation                         
                            θ
                            =
                            
                                
                                    
                                        
                                            sin
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            m
                                            λ
                                        
                                        
                                            P
                                        
                                    
                                
                            
                        
                      
Hence Q1 = Δx = D1 tan (                        
                            
                                
                                    
                                        
                                            sin
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            m
                                            λ
                                        
                                        
                                            P
                                        
                                    
                                
                            
                            )
                        
                     which is equal to D1                         
                            
                                
                                    (
                                    
                                        
                                            m
                                            λ
                                        
                                        
                                            t
                                        
                                    
                                    )
                                
                                
                                    
                                        1
                                        -
                                        
                                            
                                                (
                                                
                                                    
                                                        m
                                                        λ
                                                    
                                                    
                                                        t
                                                    
                                                
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
In the case diffraction order m=1 the equation becomes 
Δx = D1 tan (                        
                            
                                
                                    
                                        
                                            sin
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            λ
                                        
                                        
                                            P
                                        
                                    
                                
                            
                            )
                        
                     = D1                         
                            
                                
                                    (
                                    
                                        
                                            λ
                                        
                                        
                                            t
                                        
                                    
                                    )
                                
                                
                                    
                                        1
                                        -
                                        
                                            
                                                (
                                                
                                                    
                                                        λ
                                                    
                                                    
                                                        t
                                                    
                                                
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
Rossi and Itabasi are in the same field of endeavor, and both discloses all the claimed elements; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine their known claimed elements using known techniques to yield predictable results.

8.	Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rossi et al. (US 2018/0267214) in view of Meir et al. (2015/0341619) hereinafter “Meir”.
As per claim 12, Rossi discloses the detection device according to claim 11; however, Rossi does not explicitly disclose wherein the detector includes: a plurality of imagers, and wherein the detection device uses image information captured by each of the imagers, and parallax information on the plurality of imagers to acquire three-dimensional information on the object.
In an analogous art, Meir discloses a detector includes: a plurality of imagers (fig. 1; paragraphs 0085 and 0104), and wherein the detection device uses image information captured by each of the imagers, and parallax information on the plurality of imagers (paragraph 0029, a computer system configured to calculate a disparity score characterizing disparity between image data corresponding to the first imaging device and image data corresponding to the second imaging device) to acquire three-dimensional information on the object (paragraphs 0039 and 0118, Computer system 20 computes three-dimensional information of scene 14).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the detection device of Rossi by using more than one imager, as taught by Meir, to allow the system to constructing a three-dimensional reconstruction of the scene (Meir; paragraph 0104).
 As per claim 13, Rossi discloses wherein a lens arrangement axis along which the plurality of lenses are arranged in the lens array is non-parallel to a pixel arrangement direction of an image sensor of each of the imagers (fig. 27A; paragraphs 0420-0422). 
As per claim 14, Rossi discloses the detection device according to claim 11; however, Rossi does not explicitly disclose an electronic apparatus comprising: circuitry configured to receive information from said detection device to make a determination based on the information; and a controller configured to control an electrical signal based on the determination by the circuitry.
In an analogous art, Meir discloses an electronic apparatus comprising: circuitry configured to receive information from said detection device to make a determination based on the information (fig. 1, computer 20; paragraph 0138, computer system 20 can receive from the imaging device(s) brightness level and determine, based on the brightness level, whether the ambient illumination is sufficient for acquiring images using two or more imaging devices; paragraph 0147); and a controller configured to control an electrical signal based on the determination by the circuitry (fig. 1, controller 22; paragraphs 0136 and 0147).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the detection device of Rossi in view of Meir, in order to control the operation modes of the imaging devices and have sufficient brightness level.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482